Exhibit 10.1

 



FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), dated
as of January 29, 2014, is by and among Intrexon Corporation, a Virginia
corporation (“Parent”), XON Cells, Inc., a Nevada corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Medistem Inc., a Nevada corporation
(the “Company”).

 

WHEREAS, Parent, Merger Sub and the Company are parties to that Agreement and
Plan of Merger, dated as of December 19, 2013 (the “Agreement”);

 

WHEREAS , Parent, Merger Sub and the Company desire to amend the Agreement on
the terms and conditions set forth herein;

 

WHEREAS , Section 7.3 of the Agreement provides that: (i) the Agreement may be
amended by the parties by action taken by or on behalf of their respective
Boards of Directors at any time prior to the Closing Date; provided, however,
that, after approval of the Merger by the stockholders of the Company, no
amendment may be made that, by Law or in accordance with the rules of any
relevant stock exchange, requires further approval by such stockholders; and
(ii) the Agreement may not be amended except by an instrument in writing signed
by the parties hereto; and

 

WHEREAS , the respective Boards of Directors of the parties to the Agreement
have approved this Amendment prior to the approval of the Merger by the
stockholders of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.Definitions. Capitalized terms used and not otherwise defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Agreement.

 

2.Amendments.

 

a.A new Section 5.17 is hereby added to the Agreement to read as follows:

 

“Section 5.17. If, prior to the Closing, there are any Company Stockholders who
have properly exercised and preserved dissenters’ rights and such exercise has
not been withdrawn or otherwise satisfied immediately prior to the Effective
Time, then, immediately following the Effective Time of the Merger, Parent shall
cause the Surviving Corporation to merge, in accordance with applicable Law,
with and into a limited liability company and wholly owned subsidiary of Parent
(“Second Merger Sub”), with Second Merger Sub surviving such merger (the
“Subsequent Merger”). For these purposes, the parties hereby confirm that it is
intended that the Merger and the Subsequent Merger constitute an integrated plan
of the type contemplated in IRS Revenue Ruling 2001-46, 2001-2 C.B. 321 (the
“Integrated Transaction”) and that in the event that the Integrated Transaction
is to qualify as a “reorganization” within the meaning of Section 368(a) of the
Code, and the regulations promulgated thereunder, then the parties intend for
this Agreement to constitute a plan of reorganization within the meaning of
Section 368(a) of the Code for U.S. federal income Tax purposes. The parties
further acknowledge and agree that in no way shall such restructuring result in
any change in the Cash Consideration, the Stock Consideration, the Merger
Consideration or in the economics or other material terms of the transactions
contemplated by this Agreement to the Company or its stockholders, or Parent,
Merger Sub or their shareholders and stockholders, respectively.”

 

1

 

 

 

 

b.The reference to “Section 5.7(e)” in the last sentence of Section 5.7(d) of
the Agreement is hereby amended to be a reference to “Section 5.7(f)”.

 

3.Effect of Amendment. The provisions of the Agreement are amended and modified
by the provisions of this Amendment. If any provision of the Agreement is
materially different from or inconsistent with any provision of this Amendment,
the provision of this Amendment shall control, and the provision of the
Agreement shall, to the extent of such difference or inconsistency, be
disregarded.

 

4.Single Agreement. This Amendment and the Agreement, as amended and modified by
the provisions of this Amendment, shall constitute and shall be construed as a
single agreement. The provisions of the Agreement, as amended and modified by
the provisions of this Amendment, are incorporated herein by this reference and
are ratified and affirmed. The term “Agreement” as used in the Agreement shall
be deemed to refer to the Agreement as amended hereby.

 

5.Headings. The underlined headings herein are for convenience only and shall
not affect the interpretation of this Amendment.

 

6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of New York (including sections 5-1401
and 5-1402 of the New York General Obligations Law but excluding all other
choice of law and conflicts of law rules), except to the extent that mandatory
provisions of federal Law apply or mandatory principles of Law require the
application of the NRS.

 

7.Counterparts. This Amendment may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

8.Entire Agreement. The Agreement, as amended and modified by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to its subject matter.

 

{Signature Page to Follow}

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

INTREXON CORPORATION     By: /s/ Randal J. Kirk Name: Randal J. Kirk Title:
Chief Executive Officer     XON CELLS, INC     By: /s/ Randal J. Kirk Name:
Randal J. Kirk Title: President     MEDISTEM INC.     By: /s/ Alan J. Lewis
Name: Alan J. Lewis, Ph.D. Title: Chief Executive Officer  


 

 

 

 

 



3

